Citation Nr: 0628210	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for depressive 
neurosis, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel 


INTRODUCTION

The veteran had active service from September 1942 until 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

In July 2004, the veteran testified at a videoconference 
hearing before the undersigned.  In correspondence received 
in April 2006, the veteran requested another videoconference 
hearing before a Veteran's Law Judge at the Memphis RO.  
However, a May 2006 report of contact indicated that the 
veteran could not attend any hearing and wished for his 
appeal to proceed.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 15, 2002, the veteran's depressive 
neurosis was productive of complaints of depressed mood; the 
objective evidence showed depressed mood but did not show any 
speech or thought disorders, or any suicidal or homicidal 
ideation.  

2.  From August 15, 2002, the veteran's depressive neurosis 
was productive of complaints of depression, as well as 
periodic feelings of hopelessness and helplessness; the 
objective evidence indicates suicidal ideation and near-
continuous depression.  


CONCLUSIONS OF LAW

1.  Prior to August 15, 2002, the criteria for an evaluation 
in excess of 50 percent for depressive neurosis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 
(2005).

2.  From August 15, 2002, the criteria for an evaluation of 
70 percent for depressive neurosis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of September 2002, November 2002 and February 2005 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also requested to send any additional pertinent evidence in 
his possession to VA.

The letters discussed above did not inform the veteran as to 
the laws pertaining to disability ratings or effective dates.  
However, this omission is not prejudicial to the veteran.  
Indeed, although the instant decision increases the veteran's 
disability evaluation for depressive neurosis from 50 to 70 
percent disabling, effective August 15, 2002, this award will 
be implemented in a future rating determination by the RO.  
Because the veteran may appeal the effective date assigned in 
that RO determination, any notice deficiency at present is 
harmless error.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a July 2004 videoconference hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Further regarding the VCAA, it is noted that the VA examiner 
in March 2005 recommended that the veteran undergo 
psychological testing to determine whether he has a 
superimposed personality disorder in addition to his service-
connected depressive neurosis.  It does not appear that any 
such testing was performed.  However, this does not prejudice 
the veteran.  Indeed, in the absence of competent evidence 
differentiating between symptomatology attributed to the 
service-connected depressive neurosis and to any nonservice-
connected condition, the Board must treat all symptoms as 
relating to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Moreover, the claims 
file already contains competent evidence, in the form of an 
earlier December 2002 VA examination, which elaborates as to 
which of the veteran's symptoms are likely attributable to 
the nonservice-connected disability.  Therefore, additional 
psychological testing is not found to be necessary in order 
to satisfy the duty to assist under the VCAA.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Schedular criteria for rating mental disorders

Depressive neurosis is rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2005).  



The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim adjudicated herein.  

The veteran's claim of entitlement to an increased rating for 
his service-connected depressive neurosis was received on 
July 31, 2002.  As such, the rating period on appeal is from 
July 31, 2001, one year prior to the date of receipt of the 
reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in 
evaluating a disability, such disability is to be viewed in 
relation to its whole recorded history.  Therefore, the Board 
will consider a VA consult dated in June 2001 which is found 
to shed additional light on the veteran's disability picture 
as it relates to the rating period on appeal. 

Throughout the rating period on appeal, the veteran is in 
receipt of a 50 percent evaluation for his depressive 
neurosis.  In order to achieve the next-higher 70 percent 
rating, the evidence must demonstrate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds that, 
prior to August 15, 2002, there is no support for a rating in 
excess of 50 percent.  Indeed, a June 2001 VA PTSD consult 
showed depression but did not demonstrate any speech or 
thought disorders, or any suicidal or homicidal ideation.  
Additionally, VA psychiatric treatment reports dated in July 
2001 and September 2001 show poor mood but do not reveal any 
thought disorder.  These reports also fail to demonstrate 
suicidal ideation, obsessional rituals, speech or 
communication difficulties, near-continuous panic, or 
impaired impulse control.  Further, the 2001 VA records do 
not indicate any spatial disorientation, neglect of personal 
appearance and hygiene,  difficulty in adapting to stressful 
circumstances or inability to establish and maintain 
effective relationships.  As such, there is no basis for a 
higher rating during this time period.

As of August 15, 2002, the Board finds that an award of the 
next-higher 70 percent evaluation appropriately reflects the 
veteran's disability picture.  Indeed, a VA outpatient 
treatment record dated on August 29, 2002, indicated that the 
veteran had been seen on an emergency basis on August 15th 
for suicidal ideation.  At the time of the August 29, 2002, 
treatment report the veteran had thoughts of taking his own 
life and taking his wife with him.  He also stated that he 
always felt depressed.  

Further supporting a 70 percent evaluation is a December 2002 
VA examination report in which the veteran again asserted 
thoughts of killing himself.  He thought about driving his 
car in front of a train or into a bridge.  He further 
indicated that he wanted to his wife to die at the same time.  
Thoughts of death were in the back of his mind all of the 
time and he was "mad at life."  He denied present suicidal 
plans.  The veteran also stated that at times he sought to 
isolate himself so that no one could make him mad.  

The veteran's suicidal ideation was again revealed in a March 
2003 VA outpatient treatment report.  He again stated that he 
had a plan and wanted to take his wife with him when he died, 
but denied that he would actually follow the plan through 
because of his children.  

In addition to the suicidal ideation detailed above, the 
evidence from August 15, 2002, also reflects near-continuous 
depression.  Indeed, the VA outpatient treatment records 
dated from 2002 to 2004 show persistent findings of 
depression, for which the veteran was taking various 
medications.  Specifically, an August 2002 VA outpatient 
treatment report indicated depression and a constricted 
affect.  Both mood and affect were depressed in March 2003 
and September 2004 VA clinical records.  Depression, albeit 
mild, was again noted at the time of the veteran's March 2005 
VA examination.  

Overall, due to the veteran's frequent suicidal ideation and 
near-continuous depression, the Board finds that the 
veteran's disability picture most nearly approximates a 70 
percent rating as of August 15, 2002.  In so finding, it is 
acknowledged that the evidence of record does not demonstrate 
symptomatology such as obsessional rituals, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  However, it is not expected that 
every single symptom be exhibited in order for a rating 
increase to be appropriate.  See 38 C.F.R. § 4.21.  

While the Board finds that a 70 percent evaluation for the 
veteran's depressive neurosis is proper as of August 15, 
2002, there is no basis for a rating in excess of that 
amount.  Indeed, in order to be entitled to the next-higher 
100 percent rating under that Code section, the evidence must 
establish total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

In the present case, VA examination in December 2002 makes 
reference to reported visual hallucinations.  However, the VA 
examiner in December 2002 believed that such hallucinations 
were attributable to a nonservice-connected personality 
disorder.  The VA examiner in March 2005 did not find any 
evidence of delusions or hallucinations.  In any event, even 
the reported hallucinations were a demonstrated symptom of 
his service-connected depressive neurosis, the veteran's 
overall disability picture is still not commensurate with the 
criteria required for a 100 percent rating.  For example, the 
competent evidence does not show any grossly inappropriate 
behavior.  In fact, the March 2005 VA examination report 
explicitly stated that his behavior was appropriate.  
Furthermore, the evidence does not indicate an intermittent 
inability to perform activities of daily living, including 
the maintenance of personal hygiene.  To the contrary, the 
December 2002 VA examination report noted that the veteran 
performed the grocery shopping for he and his wife and that 
he did some of the cooking.  The veteran also participated in 
household chores such as cleaning.  Moreover, the VA examiner 
in March 2005 openly stated that the veteran was capable of 
performing activities of daily living.  Regarding hygiene, 
the veteran was appropriately dressed upon VA examination in 
March 2005.  

The evidence of record also fails to show that the veteran is 
in persistent danger of hurting himself or others.  Indeed, 
while he did endorse suicidal ideations on many occasions, he 
consistently denied any concrete plan to act on such 
feelings.  Furthermore, the evidence associated with the 
claims file does not establish disorientation to time or 
place.  Rather, the VA outpatient treat reports and the March 
2005 VA examination report all indicate that the veteran was 
alert and oriented.  There is also no showing of memory loss 
for names of close relatives, own occupation or own name.  In 
fact, the March 2005 VA examination report stated that there 
were no problems with short or long term memory.  

In finding that a 100 percent evaluation is not warranted for 
the veteran's service-connected depressive neurosis, the 
Board has also considered the GAF scores of 50, assigned at 
both the December 2002 and March 2005 VA examinations.  Such 
score is reflective of serious symptoms and serious 
impairment in social, occupational or school functioning, 
which is already accounted for in the 70 percent evaluation 
assigned from August 15, 2002.  The GAF score of 50 does not 
indicate total impairment of social and occupational 
functioning, as is required for a 100 percent rating.

In finding that the evidence of record does not show total 
social impairment, it is acknowledged that the December 2002 
VA examination report noted isolative tendencies.  However, 
that same report indicated that the veteran participated in 
social events with the AARP and with his church.  He also 
indicated at his July 2004 hearing before the undersigned 
that he and his wife had been married for 63 years. 
(Transcript "T," at 17.)  He reported having a good 
relationship with his children.  (T. at 18.)  With respect to 
occupational impairment, the veteran testified in July 2004 
that he could not perform his last job and that on some days 
he would sit at his desk and cry.   However, while the VA 
examiner believed it "would be tough" for the veteran to be 
employed, he did not state that the veteran had total 
occupational impairment.  Indeed, his overall disability 
picture, as described above, suggests otherwise.  

In conclusion, the evidence of record supports the next-
higher 70 percent evaluation for depressive neurosis 
effective August 15, 2002.  There is no basis for a higher 
evaluation.  As the preponderance of the evidence is against 
an evaluation in excess of 70 percent from August 15, 2002, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Prior to August 15, 2002, a rating in excess of 50 percent 
for depressive neurosis is denied.

From August 15, 2002, a 70 percent rating for depressive 
neurosis is granted, subject to governing criteria applicable 
to the payment of monetary benefits.


REMAND

In addition to the claim discussed above, the veteran has 
also claimed entitlement to TDIU benefits.  However, the 
instant decision increased the veteran's disability 
evaluation to 70 percent for his service-connected depressive 
neurosis effective August 15, 2002.  Because the veteran's 
combined disability evaluation has been altered, the Board 
finds it appropriate that his TDIU claim be reevaluated prior 
to appellate adjudication.  


Accordingly, the case is REMANDED for the following action:

Readjudicate the TDIU issue on appeal and 
consider the increased 70 percent rating 
granted effective August 15, 2002, for 
the service-connected depressive 
neurosis, as well as all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


